ICJ_008_PeaceTreaties_UNGA_NA_1950-05-05_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

INTERPRÉTATION DES TRAITÉS DE PAIX
CONCLUS AVEC LA BULGARIE
LA HONGRIE ET LA ROUMANIE

ORDONNANCE DU 5 MAI 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

INTERPRETATION OF PEACE TREATIES
WITH BULGARIA, HUNGARY
AND ROMANIA

ORDER OF MAY 5th, 1950
La présente ordonnance doit être citée comme suit :

« Interprétation des Traités de paix,
Ordonnance du 5 mai 1950:

C. I. J. Recueil 1950, p. I21.»

This Order should be cited as follows :

“Interpretation of Peace Treaties, Order of May 5th, 1950:
I.C.J. Reports 1950, p. 121.

 

Ne de vente: 39
Sales number

 

 

 
I21

COUR INTERNATIONALE DE JUSTICE

1950 oe
Le 5 mai
Rôle général ANNEE 1950

n° 8

Grdonnance rendue le $ mai 1950

INTERPRÉTATION DES TRAITÉS DE PAIX
CONCLUS AVEC LA BULGARIE,
LA HONGRIE ET LA ROUMANIE

Le Président de la Cour internationale de Justice,
Vu les articles 48, 63, 66 et 68 du Statut,
Vu l’article 37 du Règlement,

Rend l'ordonnance suivante:

Considérant qu’à la date du 22 octobre 1949, l’Assemblée générale
des Nations Unies a adopté une résolution aux ter mes de laquelle
elle demande 4 la Cour un avis consultatif sur les questions sui-
vantes :

« I, Ressort-il de la correspondance diplomatique échangée
entre la Bulgarie, la Hongrie et la Roumanie, d’une
part, et certaines Puissances alliées et associées signa-
taires des traités de paix, d'autre part, touchant
l'application de l’article 2 des traités avec la Bulgarie
et la Hongrie et de l’article 3 du traité avec la Rou-
manie, qu’il existe des différends pour lesquels l’arti-
cle 36 du traité de paix avec la Bulgarie, l’article 40 du
traité de paix avec la Hongrie et l’article 38 du traité
de paix avec la Roumanie prévoient une procédure
de règlement ? »

Si la réponse à la question I est affirmative :

« Ti, Les Gouvernements de la Bulgarie, de la Hongrie et
de la Roumanie sont-ils tenus d'exécuter les clauses
122 ORDONN. DU 5 V 50 (INTERPRÉTATION TRAITÉS DE PAIX)

des articles mentionnés à la question I, notamment
celles qui concernent la désignation de leurs repré-
sentants aux commissions prévues par les traités ? »

Si la réponse à la question II est affirmative, et si, dans les
trente jours de la date où la Cour aura rendu son avis, les
Gouvernements intéressés n’ont pas fait connaitre au Secré-
taire général qu'ils ont désigné leurs représentants aux
commissions prévues par les traités, et si le Secrétaire
général en a informé la Cour internationale de Justice :

« III. Le Secrétaire général des Nations Unies est-il autorisé,
si l’une des parties ne désigne pas de représentant à
une commission prévue par les traités de paix avec
la Bulgarie, la Hongrie et la Roumanie, alors qu'elle
est tenue d’en désigner un, à désigner le tiers membre
de la commission sur la demande de l’autre partie
au différend, conformément aux dispositions des
traités en cause ? »

Si la réponse à la question III est affirmative :

« IV. Une commission prévue par les traités qui serait compo-
sée d’un représentant de l’une des parties et d’un
tiers membre désigné par le Secrétaire général des
Nations Unies serait-elle considérée comme com-
mission au sens des articles pertinents des traités
et qualifiée pour prendre des décisions définitives et
obligatoires dans le règlement d’un différend ? »

Considérant que, dans l’avis consultatif par elle rendu à la date
du 30 mars 1950, la Cour a répondu affirmativement aux deux
premières questions ci-dessus rappelées ;

Considérant que, par un télégramme reçu au Greffe de la Cour le
2 mai 1950, le Secrétaire général en exercice des Nations Unies a
fait savoir que, dans les trente jours à compter de la date à laquelle
la Cour a rendu l’avis consultatif précité, il n'avait pas été avisé
par le Gouvernement de la Bulgarie, le Gouvernement de la Hongrie
ou le Gouvernement de la Roumanie qu'aucun de ces gouverne-
ments ait désigné son représentant aux commissions prévues par
les traités ;

Considérant qu'à la date du 7 novembre 1949, le Greffier avait
fait connaitre, d’une part, aux Etats signataires des traités de
paix précités et admis à ester en justice devant la Cour, conformé-
ment à l'article 66, paragraphe 2, du Statut, et, d'autre part, aux
autres États signataires desdits traités, en application des arti-
cles 63, paragraphe 1, et 68 du Statut, que la Cour serait disposée
à recevoir d'eux des exposés écrits :
123 ORDONN. DU 5 V 50 (INTERPRÉTATION TRAITÉS DE PAIX)

1. Décide de fixer au lundi 5 juin 1950 l'expiration du délai
dans lequel lesdits États pourraient présenter des exposés écrits
relatifs aux questions III et IV de la résolution précitée.

2. Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix à La Haye, le cinq mai mil neuf cent cinquante.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier adjoint de la Cour,
(Signé) GARNIER-COIGNET.
